DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group III in the reply filed on August 8, 2022 is acknowledged.
Claims 1-12 are withdrawn (and currently cancelled by the Applicant) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Groups I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 8, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the “central void through a top centrifugal disk… and a lower centrifugal disk for permitting passage of said particulate material as recited in claims 15 and 23;
the lower centrifugal disk and a bottom centrifugal as recited in claims 16 and 24; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 19 and 27 are objected to because of the following informalities:  “said step of distributing material” should read -- said step of distributing said particulate material.--  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 and 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, does not disclose that the lower centrifugal disk has a central void for permitting passage of said particulate material as recited in claims 15 and 23. Specification page 12, lines 10-13 discloses “wherein the top centrifugal disk (602) and said middle centrifugal disk (604) include a central void for the through passage of said particulate material to be distributed from said first flow directing member (618) and said second flow directing member (620) to the middle centrifugal disk (604) and bottom centrifugal disk (606).” 
Furthermore, the disclosure, as originally filed, does not disclose “lower centrifugal disk and a bottom centrifugal” as recited in claims 16 and 24. In fact the specification only discloses bottom centrifugal disk (606). 
Clarification is respectfully requested.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “precisely” in line 1 of claim 13 is a relative term which renders the claim indefinite. The term “precisely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The accuracy and the accepted tolerance (accepted deviation from the target) to meet the claim limitation is not known. Furthermore, the method of measuring or determining the term “precisely” is not provided in the disclosure, as originally filed by the Applicant. Same rejection applies to claim 21. Similar rejection applies to the term “symmetrical” in line 16. Loosely organized particulate material when spread out by spinners normally creates non-symmetrical spray patterns. It is unclear how “symmetrical” is needed to meet the claim limitation. The accuracy and the accepted tolerance (accepted deviation from the target spray pattern) to meet the claim limitation is not known. Furthermore, the method of measuring or determining the term “symmetrical” is not provided in the disclosure, as originally filed by the Applicant. Similar rejection applies to the term “effective” in line 7 of claims 17 and 23; the term “evenly” in line 2 of claims 16 and 24 and the term “variably” in line 3 of claims 18 and 26.
Claim 13 recites the limitation "said spinners" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "a central void through a top centrifugal disk of said plurality of separated centrifugal disks and a lower centrifugal disk for permitting passage of said particulate material" in lines 4-6. It appears to be idiomatically and/or grammatically incorrect. Specification page 12, lines 10-13 discloses “wherein the top centrifugal disk (602) and said middle centrifugal disk (604) include a central void for the through passage of said particulate material to be distributed from said first flow directing member (618) and said second flow directing member (620) to the middle centrifugal disk (604) and bottom centrifugal disk (606).” The disclosure, as originally filed, does not disclose that the lower centrifugal disk has a central void for permitting passage of said particulate material. Same rejection applies to claim 23. Clarification is respectfully requested.
In claim 16, line 3, the recitation “a bottom centrifugal” appears to be a double inclusion of the “lower centrifugal disk” recited in line 2. Same rejection applies to claim 24.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “centrifugal” in line 4 of claim 17 is used by the claim to mean “a structure (a noun) or centrifugal disk,” while the accepted meaning is “an adjective defining “tending to move away from a center.” The term is indefinite because the specification does not clearly redefine the term. Same rejection applies to claim 25. Clarification is respectfully requested.
In claim 19, line 3, the recitation “a field boundary” appears to be a double inclusion of the “field boundary condition” recited in line 12 of claim 13. Same rejection applies to claim 27.
The above are just examples of inconsistencies and problematic issues noted by the Examiner.  Applicant is advised to carefully review and amend the application to correct other deficiencies. For the purpose of examination, the claims will be examined as best understood by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14, 19, 21, 22 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Podoll et al. (US 9,649,646. Podoll hereinafter).
With respect to claim 13, Podoll discloses a method for precisely spreading particulate material across a field with increased application rate, swath width and driving speed (Col. 3, lines 32-38. “Furthermore, there is also a need to create a simple method to place product onto the spinner disk in a manner to permit spreading to one side of the spreading vehicle allowing the product to be spread into a field from a road, tramline, or as the spreader is approaching a headland at a non-perpendicular angle.”) comprising the steps of: 
providing a conveyor (12); 
providing a spinner (spinner assembly with disk 21. Fig 15); 
providing a first flow directing member (left deflector 26); 
providing a second flow directing member (right deflector 26); 
providing a material divider (25); and 
distributing said particulate material in a non-static asymmetrical pattern (Col. 4, lines 22-28) for one of: 
a last pass (one last round of spreading before ending the work day); 
a field boundary condition (Fig. 3); 
an angled headland (Fig. 3, Col. 6, lines 38-44); 
an irregular field profile (Fig. 3); and 
a narrowed swath across said field; 
distributing said particulate material in a non-static symmetrical pattern across said field (Col. 6, lines 38-44) utilizing a back-and-forth pattern (Fig. 3 or making multiple passes of spreading in one day or multiple days); and 
conveying said particulate material onto said spinners utilizing said conveyor, said first flow directing member, said second flow directing member, and said material divider (Fig. 15, the material is taught being conveyed by the conveyor to end 14 where flow directing members 26 direct flow to divider 25 where directs flow onto the spinners 21).
With respect to claim 14, Podoll discloses wherein said conveyor increases a throughput characteristic of said particulate material conveyed onto said spinner by increasing an acceleration of said particulate material (the speed of the spinner is taught being increased to spread more material further by accelerating the material outwards on the spinner, Col 8, lines 10-15: “This material is placed closer to the inside of the corresponding disk 21 rotating in the direction shown, requires more rotation before it leaves the disk 21, and is therefore thrown further away from the referenced centerline 50 at a distance defined by material shape, size, density, and by the rotational speed of the spinner disk itself.”).
With respect to claim 19, Podoll discloses wherein said step of distributing material in a non-static asymmetric pattern includes a spreader setting being set to boundary spreading towards a field boundary (the spreader is taught operating in an asymmetric mode near a field boundary, Col 6, lines 40-51: “Now referring to FIG. 3, there is shown a somewhat diagrammatic bird's eye view of a condition encountered by spreaders in an agricultural setting where the field is in an irregular shape. The angled headland 45 is being approached by a truck mounted spreader 44, running parallel to the previous swath 46 that was spread. As the truck mounted spreader 44 enters the acute angle formed by the headland 45 and parallel swath 46, the need is to reduce the left hand spreading distance 47 from 100% to 0% from the centerline of travel 49 of the truck mounted spreader 44. Also, as the truck mounted spreader 44 enters the headland area 45, the right hand spread width 48 remains at 100% but with the desired material being spread further and further from the centerline of travel 49.”).
With respect to claim 21, Podoll discloses a method for precisely spreading particulate material across a field with increased application rate, swath width and driving speed (Col. 3, lines 32-38. “Furthermore, there is also a need to create a simple method to place product onto the spinner disk in a manner to permit spreading to one side of the spreading vehicle allowing the product to be spread into a field from a road, tramline, or as the spreader is approaching a headland at a non-perpendicular angle.”) comprising the steps of: 
providing a first flow directing member (left deflector 26); 
providing a second flow directing member (right deflector 26); 
providing a material divider (25); and 
distributing said particulate material in a non-static asymmetrical pattern (Col. 4, lines 22-28) for one of: 
a last pass (one last round of spreading before ending the work day); 
a field boundary condition (Fig. 3); 
an angled headland (Fig. 3, Col. 6, lines 38-44); 
an irregular field profile (Fig. 3); and 
a narrowed swath across said field; 
distributing said particulate material in a non-static symmetrical pattern across said field (Col. 6, lines 38-44) utilizing a back-and-forth pattern (Fig. 3 or making multiple passes of spreading in one day or multiple days); and 
conveying said particulate material onto utilizing said first flow directing member, said second flow directing member, and said material divider (Fig. 15, the material is taught being conveyed by the conveyor to end 14 where flow directing members 26 direct flow to divider 25 where directs flow onto the spinners 21).
With respect to claim 22, Podoll discloses wherein a conveyor increases a throughput characteristic of said particulate material conveyed onto a spinner by increasing an acceleration of said particulate material (the speed of the spinner is taught being increased to spread more material further by accelerating the material outwards on the spinner, Col 8, lines 10-15: “This material is placed closer to the inside of the corresponding disk 21 rotating in the direction shown, requires more rotation before it leaves the disk 21, and is therefore thrown further away from the referenced centerline 50 at a distance defined by material shape, size, density, and by the rotational speed of the spinner disk itself.”). 
With respect to claim 27, Podoll discloses wherein said step of distributing material in a non-static asymmetric pattern includes a spreader setting being set to boundary spreading towards a field boundary (the spreader is taught operating in an asymmetric mode near a field boundary, Col 6, lines 40-51: “Now referring to FIG. 3, there is shown a somewhat diagrammatic bird's eye view of a condition encountered by spreaders in an agricultural setting where the field is in an irregular shape. The angled headland 45 is being approached by a truck mounted spreader 44, running parallel to the previous swath 46 that was spread. As the truck mounted spreader 44 enters the acute angle formed by the headland 45 and parallel swath 46, the need is to reduce the left-hand spreading distance 47 from 100% to 0% from the centerline of travel 49 of the truck mounted spreader 44. Also, as the truck mounted spreader 44 enters the headland area 45, the right-hand spread width 48 remains at 100% but with the desired material being spread further and further from the centerline of travel 49.”).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Podoll in view of Mini (DE 1457867) and further in view of Gray et al. (US 2020/0384496. Salford (assignee) hereinafter).
With respect to claims 15 and 23, Podoll discloses the method of claims 13 and 21 wherein said spinner comprises: 
a plurality of separated centrifugal disks (disks 21. Fig 15): 
a plurality of throwing vanes (vanes 22, Fig. 5); and 
a drive configured to adjust rotational speed of said plurality of siseparated centrifugal disks to increase acceleration of said particulate material exiting said plurality of throwing vanes (motor 84. Fig. 5, Col. 9, lines 22-25: “Mounted to each side of the longitudinally movable spinner frame are spinner motors 84. The spinner motors 84 rotate the spinner disks 21 and the attached spinner blades 22. Material falling from conveyor discharge end 14 passes through the material divider 25, onto the disks 21, and are broadcast from the blades 22.”). 
However, Podoll does not teach: 
a central void through a top centrifugal disk of said plurality of separated centrifugal disks and a lower centrifugal disk for permitting passage of said particulate material; a plurality of throwing vanes with a larger effective outar circular path than said plurality of separated centrifugal disks; and 
Mini teaches that spreader spinners can be provided having a plurality of separated centrifugal disks comprising a bottom disk, a middle disk, a top disk on the middle disk, each having vanes, wherein the middle and top disk include a void to allow passage of material (Fig 5, top disk 14. middle disk 15, lower disk 16, vanes shown at 17, Fig 6, central void of top and middle disk shown in Fig 5). 
Accordingly. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the three layers disk, as taught by Mini, to Podoll’s system, in order to allow the combined system to spread more material evenly (Figs. 1 and 2). 
Salford teaches providing throwing vanes with vanes extending past the diameter of the disks thereby providing a longer circular path than the disks to material being spun (vanes 44. Fig. 3). 
Accordingly. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the elongated vanes, as taught by Salford, to Podoll’s system, in order to allow the combined system to spread more material further.
With respect to claims 16 and 24, Podoll discloses the method modified by Mini’s three layers disk and Salford’s elongated vanes, but fail to specify wherein said material divider is configured to direct flow of said particulate material evenly to said lower centrifugal disk and a bottom centrifugal.
However, Podoll teaches adjusting the material divider (Figs. 4, 6, the material divider 25 is moved according to the required distribution). 
Mini teaches each disk spreading material a different width (Paragraphs [0082]-[0083): “By appropriately superimposing the outer portions of the layers resulting from each pass of the machine, one finally achieves a layer of uniform thickness over the entire spread surface”). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided an even spread of material across the disks in order to effectively spread the material over the field.
With respect to claims 17 and 25, Podoll discloses the method modified by Mini’s three layers disk and Salford’s elongated vanes, but fail to specify wherein said first flow directing member and said second flow directing member are configured to direct flow of said particulate material from said material divider onto said lower centrifugal disk and a bottom centrifugal of said spinner.
Podoll does teach that varying the distribution of material onto the spinner effects spreader patterns (Col 8, lines 10-15: “This material is placed closer to the inside of the corresponding disk 21 rotating in the direction shown, requires more rotation before it leaves the disk 21, and is therefore thrown further away from the referenced centerline 50 at a distance defined by material shape, size, density, and by the rotational speed of the spinner disk itself.”).
Salford teaches providing independently movable guide members below a material divider in order to control the distribution of material onto a spinner (guides 21, Figs 3, 11a, below divider 9, Para [0028]: “Two sets 20 (only one labeled) of individually translatable sluices 21 (only one in each set labeled) are disposed below rear ends 19 of the conveyor belts 15 to receive the particulate material flowing off the rear ends 19 of the conveyor belts 15', Para [0038]: 'As can be seen in Fig. 9, the arrangements of sluices 21 and spinner discs 41 described above can provide a uniform spread pattern 50 of particulate material through an angle of about 240 behind the spreader 1.'). 
Accodingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the guide members between a material divider and the spinner disks in order to better control the distribution of material over the top, lower, and bottom spinner disks of Podoll in view of Mini in further view if Salford.

Claims 18, 20, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Podoll in view of Gray et al. (US 2020/0384496. Salford (assignee) hereinafter).
With respect to claims 18 and 26, Podoll discloses the method of claims 13 and 23, except for wherein said first flow directing member and said second flow directing member is independently configured to variably direct flow of said particulate material around said spinner. 
Salford teaches providing independently movable guide members below a material divider in order to control the distribution oi material onto a spinner (guides 21, Fig. 3, 11a, below divider 9, Para [0028]: “Two sets 20 (only one labeled) of individually translatable sluices 21 (only one in each set labeled) are disposed below rear ends 19 of the conveyor belts 15 to receive the particulate material flowing off the rear ends 19 of the conveyor belts 15', Para [0038]: 'As can be seen in Fig. 9, the arrangements of sluices 21 and spinner discs 41 described above can provide a uniform spread pattern 50 of particulate material through an angle of about 240 behind the spreader 1.').
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the guide members of Salford on the device of Podoll in order to better control the distribution of material over the spinner disks. 
With respect to claims 20 and 28, Podoll discloses the method of claims 19 and 27, Podoll further teaches wherein said boundary spreading setting comprises of: reducing rotational speed of said spinner (Col. 6, line 40-44: ‘As the truck mounted spreader 44 enters the acute angle formed by the headland 45 and parallel swath 46, the need is to reduce the left hand spreading distance 47 from 100% to 0% from the centerline of travel 49 of the truck mounted spreader 44’, Col. 8, lines 10-15: “This material is placed closer to the inside of the corresponding disk 21 rotating in the direction shown, requires more rotation before it leaves the disk 21, and is therefore thrown further away from the referenced centerline 50 at a distance defined by material shape, size, density, and by the rotational speed of the spinner disk itself.”, the rotational speed of the spinner is taught being reduced to reduce the width of the :material spread);
reducing flow of said particulate material (Col. 7, lines 18-23: “The spinner spreader centerline 51 with material divider 25, and spinner disks 21, is offset from the referenced centerline 50 to divide the material flow to ⅔ to the right hand material divider opening 55 and ⅓ to the left hand material divider opening 56”, the flow of material to the spinner spreading less material is reduced). 
However, Podoll does not teach adjusting position of said first flow directing member and said second flow directing member.
Salford teaches providing independently movable guide members below a material divider in order to control the distribution of material onto a spinner (guides 21, Figs 3, 11a, below divider 9, Para [0028]: “Two sets 20 (only one labeled) of individually translatable sluices 21 (only one in each set labeled) are disposed below rear ends 19 of the conveyor belts 15 to receive the particulate material flowing off the rear ends 19 of the conveyor belts 15', Para [0038]: 'As can be seen in Fig. 9, the arrangements of sluices 21 and spinner discs 41 described above can provide a uniform spread pattern 50 of particulate material through an angle of about 240 behind the spreader 1.'). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the guide members of Salford on the device of Podoll in order to better control the distribution of material over the spinner disks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a particulate material spreader: Swenson et al., Seymour, Anderson, Rissi and Kemmerling et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                             September 29, 2022